Citation Nr: 1629709	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  13-02 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Saint Petersburg, Florida 


THE ISSUE

Entitlement to service connection for left knee degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1978 to April 1981.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Saint Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in February 2011.  The RO issued a statement of the case (SOC) in November 2012.  The Veteran subsequently perfected her appeal with a VA Form 9 in January 2013.  In May 2016, a Video Conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection for her current left knee condition is warranted because her knee condition is the result of injuries incurred in service.  In a February 2011 statement from S. C., Mr. C. reported witnessing the Veteran suffer from extreme knee pain for the prior 15 years.  

The Veteran's service treatment records (STRs), indicate in September 1979 she reported falling and hearing a popping noise in her left knee.  She was unable to bend her knee, and had point tenderness.  She sustained a cruciate ligament tear, was given a cylinder cast and followed up with whirlpool physical therapy.  A second incident in service was in December 1980, when the Veteran reported climbing up on a bench when her knee gave out, as a result of which she had mild effusion, and tenderness to her left knee.  Her separation examination in January 1981 reveals the Veteran denied knee complaints.  Ready reserve examination findings, from November 1982 show the examiner noted the Veteran sprained her left knee while stationed in Germany, however made no diagnosis of a left knee disorder at the time of examination. 

VA treatment records indicate that in February 2008 the Veteran reported bilateral knee pain.  In a March 2008 entry, she reported experiencing left knee pain during service, but it had begun to bother her every day more and more.  Later in August 2008, treatment notes indicate a finding of degenerative changes involving her knees.  In a July 2010 entry, she reported knee pain that she had had for a while, however it was increasing.  She reported injuring her knee during service and having her knee casted for 45 to 60 days.  In a January 2011 entry, the examiner noted she had "early degenerative joint disease," and she was given a steroid injection.

The Veteran was afforded a VA examination in November 2010.  She reported injuring her knee while on active duty, however her left knee pain had worsened in the prior year.  She had a left knee injection in August 2010, and she was wearing a brace.  There was evidence of crepitus, tenderness and abnormal motion.  She had tenderness to palpation in the medial lateral joint line, and medial and lateral patella strength was decreased secondary to pain.  There was crepitation and subpatellar tenderness.  There were no clicks or snaps, grinding, instability, meniscus abnormality, or bumps consistent with Osgood Schaltter's disease.  MRI of the left knee revealed degenerative changes involving the posterior horn of the medial meniscus and small subpatellar effusion.  She was diagnosed with degenerative joint disease of the left knee.  The examiner concluded the Veteran's degenerative joint disease of the left knee was less likely than not caused by or a result of the knee injury shown during active duty.  The rationale was the service treatment records reveal a left knee injury in 1980, with no further evidence of a left knee condition until 2010 in Miami, and hence there is a 30 year gap in treatment which makes linkage to service less likely than not.

The VA examiner's conclusion that the Veteran's post-service treatment records indicate she was first diagnosed with a knee condition in 2010 is contradicted by the record, as the evidence indicates the Veteran was diagnosed in 2008 with degenerative joint disease.  The VA examiner concluded that the Veteran's current condition is not a result of the December 1980 injury during service.  The Board, however, notes the Veteran was treated during service in September 1979 and December 1980 for a knee condition, with the September 1979 injury being notable as the record indicates the Veteran suffered a cruciate ligament tear.  The examiner's rationale that the absence of medical treatment for 30 years needs to be expanded on, as the absence of medical treatment is not sufficient to indicate there is no correlation to service.   

If a VA medical examination has been provided, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007);  Hayes v. Brown, 9Vet. App. 67 (1996).  Adequacy means that the Board can perform an informed readjudication.   Barr, 21 Vet. App. at 303 (2007).   

Based on the foregoing, the Board finds that the November 2010 VA opinion is inadequate to the extent that the examiner did not reference both injuries during service, and there is no acknowledgment of the earlier diagnosis of degenerative joint disease of the left knee.  Thus, the Board finds that an addendum opinion must be obtained, to determine whether any current left knee condition is etiologically related to any symptomatology noted in service.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion to the November 2010 VA opinion.  The entire claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.  

The examiner is asked to take into consideration the (i) notation of "cruciate ligament tear" documented in the STRs in September 1979, and the (ii) Veteran's report of her knee giving out on her during service in December 1980, documented in the STRs.

The examiner is asked to answer the following: 

(a) The examiner must express an opinion addressing whether it is at least as likely as not (i.e., 50 percent probability or greater) that any disorder of the left knee, including arthritis, is etiologically related to any symptomatology noted in service.  

(b) Was the nature and severity of the injuries during 
service of the type to increase the risk for degenerative joint disease several years later? 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided. If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain in detail why an opinion cannot be provided without resort to speculation.

      2. Thereafter, the RO/AMC must review the claims file to 
      ensure that the foregoing requested development has 
      been completed.  In particular, review the requested 
      medical opinion to ensure that it is responsive to and in 
      compliance with the directives of this remand and if not, 
      implement corrective procedures.   See Stegall v. West, 11 
      Vet. App. 268 (1998). 
      
      3.  Following the completion of the foregoing, the 
      RO/AMC should readjudicate the Veteran's claim.  If the 
      claim is denied, supply the Veteran and her representative 
      with a supplemental statement of the case and allow an 
      appropriate period of time for response.  Thereafter, the 
      claims folder should be returned to the Board for further 
      appellate review, if otherwise in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




